Citation Nr: 1018239	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for retinopathy, to 
include as secondary to service-connected diabetes mellitus 
(referred to hereinafter as "diabetes").

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for diabetes with gastroesophageal reflux disease 
(GERD).

5.  Entitlement to service connection for diverticulitis 
(claimed as gastrointestinal problems with diarrhea and 
constipation), to include as secondary to service-connected 
diabetes.

6.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CAV) with hemiparesis (claimed as a 
stroke), to include as secondary to service-connected 
diabetes.

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes.

8.  Entitlement to service connection for the residuals of a 
myocardial infarction (claimed as a heart condition), to 
include as secondary to service-connected diabetes.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected diabetes.

10.  Entitlement to service connection for dermatitis 
(claimed as skin infections), to include as secondary to 
service-connected diabetes.

11.  Entitlement to service connection for prostate problems 
(claimed as a genitourinary condition with frequent urination 
and incontinence), to include as secondary to service-
connected diabetes.

12.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and June 2009 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In February 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that when a claimant files a service 
connection claim for a mental illness, he is seeking benefits 
for symptoms regardless of how those symptoms are diagnosed 
or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
VA therefore must construe the claim to include all 
psychiatric disabilities the Veteran alleges he has and all 
those for which he has a current diagnosis.  Id.  The 
Veteran's claim of entitlement to service connection for 
depression thus has been recharacterized as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, an all-encompassing term which includes depression 
and any other psychiatric disorders alleged by the Veteran or 
indicated in the medical evidence of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities, entitlement 
to service connection for peripheral neuropathy of the lower 
extremities, entitlement to an evaluation in excess of 10 
percent disabling for diabetes with GERD; entitlement to 
service connection for diverticulitis, entitlement to service 
connection for the residuals of a CAV with hemiparesis, 
entitlement to service connection for erectile dysfunction, 
entitlement to service connection for the residuals of a 
myocardial infarction, entitlement to service connection for 
an acquired psychiatric disorder, entitlement to service 
connection for dermatitis, entitlement to service connection 
for prostate problems, and entitlement to service connection 
for hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted a statement dated in February 2010 
withdrawing his appeal of his claim of entitlement to service 
connection for retinopathy.  This statement was received by 
VA in March 2010, prior to the promulgation of a decision 
with respect to this claim.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal 
regarding the claim of entitlement to service connection for 
retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  A 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2009).  Withdrawal may be made by the Veteran or 
by his authorized representative. 38 C.F.R. § 20.204(a) 
(2009).

In a statement dated contemporaneously with his Video 
Conference Hearing in February 2010 and received by VA prior 
to the promulgation of a decision in March 2010, the Veteran 
indicated that he wished to withdraw his appeal as to his 
claim of entitlement to service connection for retinopathy.  
This statement satisfies the criteria for withdrawal 
specified above.  No allegations of errors of fact or law 
therefore remain for appellate consideration with respect to 
this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim, and it is 
dismissed.


ORDER

The appeal of the claim of entitlement to service connection 
for retinopathy is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to an evaluation in excess 
of 10 percent disabling for diabetes with GERD and claims of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, peripheral neuropathy of the lower 
extremities, diverticulitis, the residuals of a CAV with 
hemiparesis, erectile dysfunction, the residuals of a 
myocardial infarction, an acquired psychiatric disorder, 
dermatitis, prostate problems, and hemorrhoids must be 
remanded for the reasons set forth below.

When a Veteran timely files a notice of disagreement (NOD) 
with an adverse decision of the AOJ regarding his claim, VA 
shall prepare a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d)(1) (West 2002 & Supp. 2009).  If no SOC addressing 
the issue in disagreement is prepared, the Board shall remand 
the matter to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The RO continued the Veteran's 10 percent disability rating 
for diabetes with GERD, denied entitlement to a special 
monthly pension, and denied entitlement to service connection 
for diverticulitis, the residuals of a CAV with hemiparesis, 
erectile dysfunction, the residuals of a myocardial 
infarction, an acquired psychiatric disorder, dermatitis, 
prostate problems, and hemorrhoids in a June 2009 rating 
decision.  In his June 2009 NOD, the Veteran disagreed with 
each of these decisions except the denial of entitlement to a 
special monthly pension.  To date, however, the RO has not 
issued a SOC addressing the claims in disagreement.  A remand 
is thus necessary so that one may be prepared.

With respect to his claims of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and entitlement to service connection for peripheral 
neuropathy of the lower extremities, the Board notes that VA 
has a duty to assist the Veteran in developing a claim.  This 
duty includes providing a medical examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Once VA 
undertakes the effort to provide an examination with respect 
to a claim of entitlement to service connection, whether or 
not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An examination is adequate when it 
contains clear conclusions with supporting data and a 
reasoned medical explanation or analysis.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  In contrast, an examination is 
inadequate and must be returned when it does not contain 
sufficient detail to decide a claim on appeal.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

An April 2006 letter from Dr. R.G. indicates that the Veteran 
was diagnosed with diabetes in February 2002.

The Veteran underwent a VA diabetes examination in August 
2006.  He reported episodic numbness and tingling in his 
upper and lower extremities, which dissipates with movement 
in approximately 10 minutes, since 1996.  He further reported 
being diagnosed with diabetes in 2000.  Upon physical 
examination, his strength was 5/5 in all extremities, his 
grip was strong bilaterally, his plantars were downgoing 
bilaterally, and his sensation to light, touch, and vibration 
was intact throughout.  His sensation to 10 gram monofilament 
testing, however, was diminished in his hands and feet 
bilaterally.  Electromyography testing revealed evidence of a 
polyneuropathy and a mild right median neuropathy at the 
wrist.  The examiner opined, without having reviewed the 
claims file, that the polyneuropathy is unlikely to be 
related to diabetes because it had been ongoing since 1996 
and the symptoms resolve in 10 minutes.  The examiner further 
opined that the mild median neuropathy at the right wrist is 
more likely than not due to carpal tunnel syndrome.

In June 2008, the Veteran was afforded another VA diabetes 
examination.  The examiner reviewed some of his medical 
records and noted several facts from this review.  Among them 
was that the Veteran suffered a stroke earlier in 2008, a 
diagnosis of right hemiparesis secondary to this stroke was 
made, and the examiner who conducted the previous August 2006 
VA diabetes examination had concluded that the Veteran's 
polyneuropathy was unrelated to diabetes because its onset in 
1996 preceded his diagnosis for diabetes.  Upon physical 
examination, no sensory loss was noted with respect to the 
Veteran's left or right side.  However, motor loss was found 
on the right side.  The examiner attributed this loss to 
hemiparesis.  The examiner also indicated, based on the 
conclusions of the previous examiner, that there were no 
symptoms of peripheral neuropathy related to diabetes.

A treatment record from The Family Physicians Group, P.C. 
dated in September 1995 and added to the claims file in 
October 2008 reflects that the Veteran experienced 
"numbness/tingling sensations" in 1992.

The Veteran provided testimony regarding his August 2006 VA 
diabetes examination at his February 2010 Video Conference 
hearing.  He indicated that he told the examiner he 
experienced some tingling in his fingers.  However, he 
insisted that he did not tell the examiner that this tingling 
was peripheral neuropathy because, until the examination, he 
had not been diagnosed with neuropathy.  The Veteran then 
testified that the tingling in his fingers is intermittent 
and that he did not have tingling in his feet or legs dating 
back to 1996.

The Board finds the August 2006 and June 2008 VA diabetes 
examinations inadequate to adjudicate the Veteran's claims.  
The opinions set forth in the August 2006 examination 
regarding the Veteran's polyneuropathy and mild right median 
neuropathy at the wrist may, as the Veteran contends, have 
been based on inaccurate information.  The examiner indicated 
that the Veteran reported having experienced numbness and 
tingling in his upper and lower extremities since 1996 and 
attributed these symptoms to neuropathy.  However, the 
Veteran testified that he told the examiner only that he had 
intermittent tingling in his upper extremities and that he 
first was diagnosed with neuropathy at the examination.  The 
Family Physicians Group, P.C. treatment record dated in 
September 1995 lends some support to the examiner's 
indication that the Veteran has experienced numbness and 
tingling since the 1990's.  Yet it does not corroborate the 
examiner's indication that the Veteran reported these 
symptoms in both his upper and lower extremities or the 
examiner's attribution of these symptoms to neuropathy.

Even if the opinions were based on accurate information, they 
were not fully informed or fully explained.  The examiner 
rendered the opinions without the benefit of review of the 
claims file, which contains voluminous treatment records.  No 
rationale was given to support the opinion that the Veteran's 
mild median neuropathy at the right wrist was more likely 
than not due to carpal tunnel syndrome.  In opining that it 
was unlikely that the Veteran's polyneuropathy was related to 
his diabetes, the examiner merely restated the Veteran's 
description of his symptoms.  Why and how it follows from 
this description that there is no relation between the 
Veteran's diabetes and polyneuropathy therefore remains 
unclear.  The opinions further do not reflect consideration 
of all theories of entitlement to service connection.  No 
determination was made regarding whether, even if not 
proximately due to his diabetes, these neuropathies have been 
permanently aggravated by his diabetes.

None of these deficiencies were cured in the June 2008 
examination.  The examiner who conducted this examination 
simply inferred that the previous examiner had determined the 
Veteran's polyneuropathy was unrelated to his diabetes 
because its onset preceded his diabetes diagnosis and relied 
solely on this inference in concluding that the Veteran 
manifested no symptoms of peripheral neuropathy related to 
diabetes.

A remand therefore is necessary so that the Veteran can be 
afforded an adequate medical examination.  Such examination 
must include a complete review of the claims file.  The 
examiner shall discuss the relevant information gleaned 
therefrom in an examination report.  After a thorough 
examination, the examiner also shall render an opinion 
supported by a reasoned rationale regarding the etiology of 
any peripheral neuropathy found to be present.  In rendering 
such an opinion, the examiner must consider the September 
1995 treatment record from The Physicians Group, P.C., the 
Veteran's August 2006 and June 2008 VA diabetes examinations, 
and his January 5, 2009, VA podiatry treatment record, which 
provides an assessment of diabetic neuropathy in the lower 
extremities.  The examiner must further consider the impact 
of the Veteran's 2008 stroke and resulting right hemiparesis.

VA's duty to assist the Veteran in the development of the 
claim also includes making reasonable efforts to help the 
Veteran procure pertinent records, whether or not they are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims 
file reveals that there may be relevant treatment records 
regarding the Veteran's claims of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and for peripheral neuropathy of the lower extremities which 
have not been obtained.

Treatment records from VA facilities in and around Memphis, 
Tennessee, dated from January 2006 to June 2009 have been 
associated with the claims file.  These records reflect that 
the Veteran has received ongoing treatment for a variety of 
health issues, including neuropathy and diabetes.  However, 
no VA treatment records dated after June 2009 are currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Any existing medical records from VA 
facilities concerning the Veteran in and around Memphis, 
Tennessee, dated after June 2009 thus shall be requested and 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with a SOC regarding his 
disagreement with the continuance of 
his 10 percent disability rating for 
diabetes with GERD and the denial of 
entitlement to service connection for 
diverticulitis, the residuals of a CAV 
with hemiparesis, erectile dysfunction, 
the residuals of a myocardial 
infarction, an acquired psychiatric 
disorder, dermatitis, prostate 
problems, and hemorrhoids.  The SOC 
must contain the information required 
by 38 U.S.C.A. § 7105(d)(1) and 
38 C.F.R. § 19.29.  It also must notify 
the Veteran that these claims shall be 
returned to the Board if and only if a 
timely substantive appeal is filed.

2.  Attempt to obtain and associate 
with the claims file the Veteran's 
medical records from VA facilities in 
and around Memphis, Tennessee, dated 
after June 2009.  All attempts to 
obtain these records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any peripheral 
neuropathy of the upper extremities or 
peripheral neuropathy of the lower 
extremities found to be present.  The 
claims file shall be made available to 
and thoroughly reviewed by the 
examiner.  The examiner shall note such 
review and discuss relevant information 
gleaned therefrom in an examination 
report.  All indicated studies deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  
The examiner shall comment on any lay 
evidence, including that which may have 
been submitted by the Veteran, 
regarding his peripheral neuropathy 
symptoms and discuss the evidence of 
all such symptomatology.  If peripheral 
neuropathy of the upper extremities or 
of the lower extremities is diagnosed, 
the examiner shall opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the disability:  (i) is related to 
service or had its onset during service 
or (ii) is proximately due to or 
permanently aggravated by the Veteran's 
service-connected diabetes.  In making 
this determination, specific comment 
must be made on the Veteran's September 
1995 treatment record from The 
Physicians Group, P.C., August 2006 and 
June 2008 VA diabetes examinations, and 
January 5, 2009, VA podiatry treatment 
record.  Specific comment also must be 
made on the impact of the Veteran's 
2008 stroke and resulting right 
hemiparesis on this determination.  A 
complete rationale for all opinions 
expressed shall be provided in a 
legible report.

5.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for peripheral neuropathy of the upper 
extremities and entitlement to service 
connection for peripheral neuropathy of 
the lower extremities.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


